           Case 1:18-cv-12266-VSB Document 42 Filed 09/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                         9/29/2020
BINA RADOSTI,                                             :
                                                          :
                                        Plaintiff,        :
                                                          :      18-cv-12266 (VSB)
                      -against-                           :
                                                          :           ORDER
HUDSON’S BAY COMPANY d/b/a LORD :
& TAYLOR and LORD & TAYLOR LLC,                           :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On September 9, 2020, Defendant Hudson’s Bay Company (“HBC”) filed a motion to

stay this case, (Doc. 37), until the final disposition of Defendant Lord & Taylor LLC’s

bankruptcy case in the United States Bankruptcy Court for the Eastern District of Virginia, In re:

Lord & Taylor LLC, Bankruptcy Petition No. 20-33331-KLP (Bank. E.D. Va.), which has been

consolidated for joint administration with In re: Le Tote, Inc., Bankruptcy Petition No. 20-

33332-KLP (Bankr. E.D. Va.). Although these bankruptcy proceedings operate as an automatic

stay against Defendant Lord & Taylor LLC pursuant to 11 U.S.C. § 362(a)(1), (see Doc. 34),

HBC does not seek an extension of the automatic stay to itself, but instead asks me to stay the

remainder of the case pursuant to my discretionary authority. For the reasons that follow, HBC’s

motion is DENIED.

        “Where the automatic stay does not apply, a court may ‘still invoke its discretionary

authority to stay the proceedings against [non-bankrupt codefendants],’ but ‘[t]he proponent of

the stay “bears the burden of demonstrating that such a stay is justified.”’” MBE Capital

Partners LLC v. AVPOL Int’l LLC, No. 17 CIV. 5992 (PGG), 2019 WL 568587, at *3 (S.D.N.Y.
          Case 1:18-cv-12266-VSB Document 42 Filed 09/29/20 Page 2 of 3




Feb. 11, 2019) (quoting Lightbody v. Girlie’s Ambulette Serv. Inc., No. 09 Civ. 5493 (ILG), 2010

WL 3417844, at *2 (E.D.N.Y. Aug. 27, 2010) (quoting WorldCrisa Corp. v. Armstrong, 129

F.3d 71, 76 (2d Cir. 1997))). “Court generally consider five factors in determining whether to

stay a proceeding, including: (1) the private interests of the plaintiffs in proceeding expeditiously

with the civil litigation as balanced against the prejudice to the plaintiffs if delayed; (2) the

private interests of and burden on the defendants; (3) the interests of the courts; (4) the interests

of persons not parties to the civil litigation; and (5) the public interest.” Fagan v. Republic of

Austria, No. 08 Civ. 6715(LTS)(JCF), 2009 WL 1423338, at *4 (S.D.N.Y. May 19, 2009).

        Here, HBC fails to make a showing that a discretionary stay is warranted. The only

prejudiced that HBC states it will suffer in the absence of a stay is its contention that “[a]ll

witnesses with knowledge in this case (aside from Plaintiff herself) are current or former [Lord

& Taylor LLC] employees” who cannot be subject to discovery. (Doc. 37-1, at 3.) Plaintiff has

put forward a declaration disputing this contention, (Doc. 40), and HBC’s reply brief appears to

forfeit its initial argument, (see Doc. 41, at 4). In any case, discovery in this matter is set to close

on December 31, 2020, and depositions are due to be completed by October 30, 2020. (Doc. 36.)

Thus, HBC has not identified any real prejudice. Additionally, HBC maintains its “position []

that it was never Plaintiff’s employer,” (Doc. 37-1, at 4), which can be resolved through motion

practice with no prejudice to itself or Defendant Lord & Taylor LLC. Weighing the remaining

factors, Plaintiff has a clear interest in the just and speedy resolution of this case, and the Court

has an interest proceeding to the merits of this dispute now that discovery is nearing an end,

particularly since this case was filed on December 27, 2018.

        Accordingly, Hudson’s Bay Company’s motion to stay this proceeding is DENIED.

        The Clerk is directed to terminate the open motion at Document 37.
        Case 1:18-cv-12266-VSB Document 42 Filed 09/29/20 Page 3 of 3




SO ORDERED.

Dated: September 29, 2020
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
